Citation Nr: 0517241	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-03 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant had active duty from January 1964 to 
December 1967.  

This matter comes before the Board of Veterans' Appeals on 
appeal of a May 2002 rating decision of the Department of 
Veterans Affairs (VA), Detroit, Michigan, Regional Office 
(RO) that denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder, 
entitlement to service connection for hypertension, and 
entitlement to service connection for a low back disorder.  
The veteran has perfected an appeal of entitlement to service 
connection for post-traumatic stress disorder, and that issue 
is ready for appellate review.

The issues of entitlement to service connection for 
hypertension and entitlement to service connection for a low 
back disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim of entitlement 
to service connection for post-traumatic stress disorder.

2.  The appellant was a veteran of combat.

3.  There is competent medical evidence of the diagnosis of 
post-traumatic stress disorder; competent medical evidence 
establishing a link between current symptoms of post-
traumatic stress disorder and an in-service stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  




CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In the veteran's case, the RO notified him of the 
requirements for service connection and obtained VA treatment 
records, private treatment records, copies of his military 
personnel records, and additional evidence to assist in 
corroboration of his in-service stressor.  In view of the 
fact that this decision is a complete grant of entitlement to 
service connection for post-traumatic stress disorder, 
further notification and development pursuant to the VCAA is 
not required as to that issue.

Analysis

The veteran generally contends that he currently has post-
traumatic stress disorder that is related to a stressful 
event that he experienced during combat service in the 
Republic of Vietnam during the Vietnam War era.  

The veteran's DD Form 214 indicates that the veteran was in 
receipt of the Combat Infantryman Badge with two overseas 
bars, based upon his service as a First Lieutenant with the 
United States Army Infantry in Vietnam.  In a statement 
submitted in March 2004, the veteran recalled with great 
specificity several "search and destroy, search and sweep, 
and seal and search," missions as well as "night ambushes" 
while serving in command of a weapons platoon in South 
Vietnam.  

In October 2004, a psychiatric assessment was submitted 
directly to the Board that had been prepared by a Licensed 
Clinical Psychologist with the Vet Center in Michigan.  The 
veteran waived initial RO consideration of that evidence.  In 
that assessment, diagnoses on Axis I of post-traumatic stress 
disorder and alcohol dependence secondary to post-traumatic 
stress disorder were made.  The clinical psychologist 
explained that the veteran had many very disturbing 
physiological and psychological symptoms that meet the DSM-IV 
[DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed. 1994)] criteria.  The psychologist explained further that 
the veteran's post-traumatic stress disorder was directly 
caused by the traumas that the veteran experienced serving in 
combat in Vietnam.  The description of combat activities 
included in the assessment were consistent with the veteran's 
statement of stressors that he had submitted in March 2004.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 2002).  

Effective on and after March 7, 1997, in order for a claim 
for service connection for post-traumatic stress disorder to 
be successful there must be (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2004); see 
also Cohen v. Brown, 10 Vet. App 128 (1997).  

38 C.F.R. § 4.125(a) (2004) requires the diagnosis of a 
mental disorder to conform to the criteria in the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) 
(DSM-IV), or be returned by the rating agency to the examiner 
to substantiate the diagnosis. 

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a non-combat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a post-traumatic stress 
disorder claim because he is entitled to have his lay 
statements as to his alleged stressors accepted, without 
corroboration, if he engaged in combat with the enemy and the 
stressors are related to the combat.  See Gaines v. West, 11 
Vet. App. 353 (1998).  The CAVC has held that:

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2004).

VA's General Counsel has defined the phrase "engaged in 
combat with the enemy" to mean that the appellant must have 
personally participated in a fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  

The fact that the appellant served in a "combat area" or 
"combat zone" does not mean that he himself engaged in combat 
with the enemy.  Id.  

Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  

Whether or not a veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  No single item of evidence is 
determinative, and VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence.  
Id.  The claimant's assertions that he engaged in combat with 
the enemy are not ignored, but are evaluated along with the 
other evidence of record.  Id.  However, the claimant's 
assertions that he "engaged in combat with the enemy" are not 
sufficient, by themselves, to establish this fact.

The initial question to be addressed is whether the veteran 
received the requisite military citations or whether there is 
other supportive evidence to establish that the veteran 
"engaged in combat with the enemy."  

The appellant did receive an award that provides "conclusive 
evidence" that he "engaged in combat with the enemy," namely, 
the Combat Infantry Badge, which is conclusive evidence of 
combat.  

The second question is whether a qualifying diagnosis of 
post-traumatic stress disorder has been made.  The report of 
the October 2004 Vet Center psychiatric examination report 
showed a diagnosis of post-traumatic stress disorder on Axis 
I that was explicitly based upon DSM-IV's multiaxial 
classification system.  The Board finds it incontrovertible 
that the veteran currently has post-traumatic stress 
disorder.  The first two elements outlined in 38 C.F.R. 
§ 4.125(a) have thus been satisfied.  

Finally, it must be determined whether there is a link, 
established by medical evidence, between the current symptoms 
and the claimed inservice stressor.  In that regard, the 
Board notes that the diagnosis of post-traumatic stress 
disorder contained in the record dated in October 2004 
explicitly stated that the diagnosis of post-traumatic stress 
disorder was based upon the veteran's combat experiences in 
Vietnam.  Moreover, the report outlined specific combat 
experiences that the veteran had related in prior statements.  
Clearly, a link, has been established by medical evidence, 
between the current symptoms and the claimed inservice 
stressor.  38 C.F.R. §§ 3.304(f), 4.125; Cohen v. Brown, 10 
Vet. App 128 (1997).  

In summary, as outlined above, the veteran meets all the 
criteria for service connection for post-traumatic stress 
disorder.  Namely, there is: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed inservice 
stressor occurred; and (3) a link, established by medical 
evidence, between the current symptoms and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (2004).  

As such, the Board finds that the evidence supports the 
conclusion that the veteran currently has post-traumatic 
stress disorder that is related to a stressful event in 
service.  Thus, the Board concludes that the veteran's claim 
for service connection for post-traumatic stress disorder 
must be granted.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

As noted above, in the May 2002, rating decision, in addition 
to denying the claim of entitlement to service connection for 
post-traumatic stress disorder, the RO also denied the 
veteran's claims of entitlement to service connection for 
hypertension, and entitlement to service connection for a low 
back disorder.  In March 2003, the veteran filed a statement 
that must be construed as a timely notice of disagreement 
with regard to the foregoing claims.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 19.26, 20.201, 20.302 (2004).  He 
clearly indicated that he was in disagreement with the entire 
decision, and did not limit that disagreement to just one 
issue.  He also provided a detailed history of a back injury 
in service.  Moreover, in the context of his November 2003 
substantive appeal, the veteran once again listed the issues 
that he had intended to appeal, and that list included 
hypertension and a low back disorder.  When there has been an 
initial RO adjudication of a claim and a notice of 
disagreement has been filed as to its denial, the appellant 
is entitled to a statement of the case, and the RO's failure 
to issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

Finally, the Board observes that additional due process 
requirements may be applied as a result of the enactment of 
the VCAA and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should issue a Statement 
of the Case to the veteran addressing the 
issues of entitlement to service 
connection for hypertension, and 
entitlement to service connection for a 
low back disorder.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2004).  

Then, only if the appeal is timely 
perfected, the issues should be certified 
to the Board for further appellate 
consideration.

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the VBA AMC.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


